Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 6/1/2021.

The application has been amended as follows: 
Claim 13 is cancelled.

Claim 1 is amended: 
A method for producing a metal/fiber-reinforced resin material composite body including a metal member and a fiber-reinforced resin material which is laminated on at least one surface of the metal member, wherein the fiber-reinforced resin material [[and]] includes a reinforcing fiber substrate and a resin including a thermoplastic resin impregnated into the reinforcing fiber substrate as a matrix resin, the method comprising
a step A: forming a prepreg in which a partially fused structure of the resin including the thermoplastic resin is formed on at least one surface of the reinforcing fiber substrate; and
[[the]] a step B: performing a heat and pressure treatment when , the metal/fiber-reinforced resin material composite body, wherein the fiber-reinforced resin material and the metal member are bonded to form the metal/fiber-reinforced resin material composite body.
Claim 2 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 1,
wherein the step A of forming the prepreg includes 
step b:
[[a]] the step a comprising: forming a resin-adhered fiber substrate by adhering a fine powder of the resin including the thermoplastic resin that is a solid at room temperature to at least one surface of the reinforcing fiber substrate by a powder coating method; and
comprising: performing a heat treatment [[to]] on the resin-adhered fiber substrate, and , solidifying the resin including the thermoplastic resin to form the prepreg having the partially fused structure.
Claim 3 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 2, wherein the heat treatment in the step b is performed in a temperature range of 100 to 400 °C for 30 seconds to 
Claim 4 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim [[1]] 2, wherein the fine powder of the resin including the thermoplastic resin the 
Claim 5 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 2, wherein an average particle size of the fine powder of the resin including the thermoplastic resin is in a range of 10 to 100 µm.
Claim 6 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 1,
wherein, in the prepreghaving the partially fused structure
Claim 7 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 1, wherein an air permeability of the prepreg in a thickness direction is in a range of 500 to 1,000 cc/cm2/sec when a thickness is 40 to 200 µm.
Claim 8 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 1,
wherein, in the step B, a of resin including the thermoplastic resin having a thickness of 20 µm or less and a fiber content of 5 weight% or less is formed 
Claim 9 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 1, wherein the heat and pressure treatment in the step B is performed in a temperature range of 100 to 400 °C and a pressure range of 3 MPa or more, for 3 minutes or longer.
Claim 10 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 1, wherein in the step B causes three-dimensional molding
Claim 11 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 10, wherein in the step B is in a temperature range of 180 to 240 °C, andcauses the resin including the thermoplastic resin [[is]] to crosslink[[ed]] to form a crosslinked cured product.
Claim 12 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 11, wherein including the thermoplastic resin has a Tg before [[the]] crosslinking [[is]] of 150 °C or lower, [[but]] and a Tg of after crosslinking.
Claim 14 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 3, wherein an average particle size of the fine powder of the resin including the thermoplastic resin is in a range of 10 to 100 µm.
Claim 15 is amended: The method for producing [[a]] the metal/fiber-reinforced resin material composite body according to claim 4, wherein an average particle size of the fine powder of the resin including the thermoplastic resin is in a range of 10 to 100 µm.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner submits a “partially fused structure” as claimed is a resin structure wherein the resin is only fused in part thus leaving it porous and in something similar to a solidified mesh-like state (See instant USPgPub 2021/0107269, page 7, paragraph [0090], describing “the partially fused structure”).  Further, the “prepreg” having such a structure on one surface must not be fully impregnated since subsequent wetting during bonding causes impregnation “into the reinforcing fiber substrate.”  Thus, the “prepreg in which a partially fused structure… is formed…on one surface” is interpreted to have a mesh-like resin structure on at least one side of the reinforcement that is not impregnated all the way through the reinforcement.
 Klemt et al. (US 2017/0021560) teaches a method for forming a metal/fiber-reinforced resin composite body with thermoplastic resin such as polyamide, which may be applied as a powder (See Abstract and page 3, paragraph [0058]).  However, Klemt et al. teaches heating to form complete impregnation of the prepreg prior to bonding to metal (See page 3, paragraphs [0058]-[0063]) and using a bonding material [44] (See Figs. 1-2 and page 5, paragraph [0098]) and thus does not teach the formation of an initial partially fused structure and subsequent impregnation during bonding, such as is claimed. Takeuchi et al. (US 2015/0030864) teaches a method for forming a metal/fiber-reinforced resin composite body with thermoplastic resin such as polyamide similar to the product instantly formed (See Abstract and page 2, paragraph [0026]).  However, the prepreg is completely impregnated prior to joining and then joined with an intermediate thermoplastic resin (See page 4, paragraph [0038]) and thus does not teach the formation of an initial partially fused structure and subsequent impregnation during bonding, such as is claimed.  Sohn et al. (US 2009/0242248) teaches a method for forming a metal/fiber-reinforced resin composite body with thermoplastic resin wherein the thermoplastic is impregnated into the reinforcing material while being joined to the metal (See page 5, paragraphs [0090]-[0094], teaching during joining to the metal heating must be high enough or else the thermoplastic “may not be impregnated into the reinforcing material” thus implying impregnation is desired during joining to the metal).  Sohn et al. also teaches impregnating prior to joining, but indicates this is an alternative embodiment (See page 4, paragraphs [0071]-[0074]).  Further, even if it were obvious to form an initial prepreg and then further impregnate during bonding based on the teachings of Sohn et al., there is no motivation to form a partially fused structure.  Thus, the prior art does not provide motivation to arrive at the claimed invention wherein a prepreg with partially fused structure of the thermoplastic resin is initially formed on one side, and then is fully impregnated during bonding to the metal under heat and pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746